Citation Nr: 1022110	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disability.  

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from April 1981 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO found no new and 
material evidence had been submitted for a bilateral foot 
disability and the residuals of left eye trauma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for a bilateral foot 
disability and whether new and material evidence has been 
received for a left eye disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

The evidence received since the April 1993 RO rating decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim of service connection for a 
bilateral foot disability.  


CONCLUSIONS OF LAW

1. The April 1993 RO decision that denied a service 
connection claim for a bilateral foot disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992).  

2. The evidence received since the April 1993 RO decision is 
new and material, and the claim of service connection for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim of 
service connection for a bilateral foot disability and a 
decision at this point poses no risk of prejudice to her.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria and Analysis 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).  

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In April 1993, the RO denied a claim for service connection 
for a bilateral foot disability because no present disability 
was found.  The Veteran did not file a notice of disagreement 
and the RO decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  The claim may be 
reopened if new and material evidence is submitted.  Manio, 
1 Vet. App. 140.  

Prior to the April 1993 decision, the claim file contained 
service treatment records that showed the Veteran had bunions 
and intractable plantar keratosis.  The Veteran filed a claim 
for a bilateral foot disability.  

Since the April 1993 decision, the claim file also contains 
VA records and statements by the Veteran.  An August 2004 VA 
podiatry record showed the Veteran had complaints of painful 
bunions, with the right worse than the left.  She had pain on 
palpation of the medial prominence in the right foot at the 
metacarpophalangeal joint.  The assessment was painful hallux 
abducto valgus (bunions).  Surgical correction was discussed.  
In an August 2004 VA X-ray report, the diagnosis was pes 
planus.  Other VA medical records confirm these diagnoses.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of current 
diagnoses of bilateral pes planus and hallux valgus has been 
presented.  The Board finds, therefore, that the additional 
evidence received since the prior final denial of service 
connection for a bilateral foot disability in April 1993 
raises a reasonable possibility of substantiating the claim 
for a bilateral foot disability.  See 38 C.F.R. § 3.156(a) 
(2009).  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for a bilateral foot disability.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for a bilateral foot disability, and 
to this extent, the appeal is allowed.  


REMAND

First, the claims file reflects that the Veteran was not sent 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding both of her claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009).  A 
remand is necessary to correct this procedural deficiency.  

Additionally, for the Veteran's new and material evidence 
claim regarding a left eye disability, the Veteran was not 
given proper notice under Kent v. Nicholson, 20 Vet. App 1 
(2006).  Kent requires that the Veteran must be apprised as 
to the requirements both as to the underlying service 
connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  On remand, the Veteran should be sent a 
corrective notice letter advising her of the basis for the 
prior final denial for her service connection claim for a 
left eye disability (there was no present disability found) 
and of definitions of new and material evidence.  

A March 2004 letter from the Veteran's treating VA physician 
states that the Veteran was applying for Social Security 
Administration disability benefits.  On remand, the RO should 
attempt to procure these records.  A negative reply is 
requested and should be documented in the file.  

The Veteran has not been accorded a VA examination to 
determine the nature and etiology of any foot disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  The Veteran should receive a VA 
examination.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied as follows: 

(a) Notify the Veteran of the information 
and evidence necessary to substantiate her 
claims; 

(b) Notify the Veteran of the information 
and evidence she is responsible for 
providing; 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; 

(d) Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for her 
claims.  

2. For the remaining new and material 
evidence claim on appeal (regarding a left 
eye disability), send the Veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that complies with Kent, 20 Vet. 
App 1, and : (1) notifies the Veteran of 
the reasons for the prior denial in the 
April 1993 rating decision (no present 
disability was shown) and (2) notifies the 
Veteran of the evidence and information 
necessary to reopen the claim.  

3. Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

4. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any foot disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

For any foot disability found, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active service (such as by way of 
aggravation).  In answering this question, 
the examiner should address the service 
and post-service medical records, and the 
Veteran's complaints.  Complete rationale 
should be given for all opinions reached.  

The examiner should reference: 
*	the July 1983 service treatment 
record where the Veteran was assessed 
with bunions; 
*	the September 1983 service treatment 
record where impression was bunions 
and intractable plantar keratosis; 
*	the August 2006 VA podiatry consult 
where the assessment was severe 
bunion and hallux valgus deformities 
bilaterally; and 
*	August 2006 X-rays of the feet 
showing impressions of bilateral 
metatarsus premis varus, hallux 
valgus with degenerative spurring at 
the first metatarsal heads and 
bilateral pes planus.  

5. Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim of service connection for a 
bilateral foot disability and the issue of 
whether there is new and material evidence 
to reopen a claim for a left eye 
disability.  If the decision remains in 
any way adverse to the veteran, she and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


